UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 96-4647

GABRIEL MIGUEL TORRENS,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 96-4671

DARRYL JEROME BRYANT,
Defendant-Appellant.

Appeals from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Malcolm J. Howard, District Judge.
(CR-95-65-H)

Argued: April 8, 1998

Decided: June 26, 1998

Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Herscal Peele Williams, Jr., TWIFORD, MORRISON,
O'NEAL, VINCENT & WILLIAMS, L.L.P., Elizabeth City, North
Carolina, for Appellant Torrens; Danny Thomas Ferguson, Winston-
Salem, North Carolina, for Appellant Bryant. Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee. ON BRIEF: Janice McKenzie Cole, United States Attorney,
Raleigh, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

A jury found defendants, Darryl Bryant and Gabriel Torrens, guilty
of conspiracy to possess with intent to distribute crack cocaine. The
evidence at trial demonstrated a conspiracy in which the conspirators
bought crack from and sold crack to each other for further distribution
at the street level. The government's case against Bryant and Torrens
consisted mainly of the testimony of twelve co-conspirators.1 A police
officer also testified about a 1993 search of Torrens' apartment that
revealed a handgun, 3.6 grams of crack cocaine, $613 in U.S. cur-
rency, a pager, and a cellular phone. J.A. at 321-25, 326-27, 330.

Even according to the defendants' description of the testimony at
trial:

          Eleven of the co-conspirators testified that they had bought
          or sold cocaine base from or to Bryant. Similarly, eight of
          the co-conspirators testified that they had taken part in drug
          transactions with Torrens. Of those eight, seven had sold to
          Torrens. He never sold to them.
_________________________________________________________________
1 Each of the twelve co-conspirators testified pursuant to a plea agree-
ment which provided the witness the opportunity to cooperate in
exchange for a § 5K1.1 sentence reduction.

                    2
Appellant's Brief at 5-6. In addition to the witness who testified that
Torrens sold to him, J.A. at 210, another witness (William Lovick)
testified that he and Torrens had a distributor in common who sold
crack cocaine for them both, J.A. at 103-04.

Both defendants also testified at trial. Bryant denied having taken
part in any drug activity. J.A. at 360-65. Torrens admitted that in late
1993, he purchased drugs with the intent to sell them and that he sold
drugs to a confidential informant. J.A. at 397-98, 416. However, he
denied being part of the conspiracy at issue.

On appeal, defendant Bryant challenges two evidentiary rulings by
the district court, as well as the sufficiency of the evidence to support
the district court's two-level sentencing enhancement for possession
of a firearm. Defendant Torrens, in turn, challenges the sufficiency of
the evidence for his conspiracy conviction. Finding no reversible
error, we affirm both defendants' convictions and sentences.

Bryant first claims that he was deprived of a fair trial because the
prosecutor asked him to comment on the veracity and credibility of
the government's witnesses, J.A. at 371-72, and then referred back to
his testimony in the state's closing argument, J.A. at 427-28, 431.
Assuming that it was error for the prosecutor to ask the defendant to
comment on the credibility of the government witnesses, the error
was harmless. The prosecutor's question to Bryant provided him an
opportunity to explain his theory of the case and to attempt to explain
away all of the damning testimony of his co-conspirators by arguing
that a police officer had suggested to those witnesses that they incrim-
inate Bryant and that the witnesses all complied to curry favor with
the officer. This argument was the essential premise of Bryant's
defense -- as he denied any drug activity whatsoever -- and the pros-
ecutors' provision of an opportunity to Bryant to articulate this
defense surely cannot be said to have prejudiced him.

Second, Bryant claims that the district court erred in admitting tes-
timony about his offer to provide a gun to a co-conspirator, Andre
Cox, because the gun was not relevant to the drug conspiracy charge.
However, the evidence showed that the offer to provide a firearm
occurred during the course of a drug deal, J.A. at 205, and it can be
inferred from this context that the offer was made in connection with,

                     3
or in furtherance of, the drug conspiracy. Cf . United States v. Collazo,
732 F.2d 1200, 1206 (4th Cir. 1984) (allowing the government to
introduce handguns seized from drug defendants because "[t]he
admission of handguns into evidence in drug cases has been consis-
tently upheld as relevant to the issues raised by such cases"). In any
event, the admission of Cox's brief testimony about the gun was not
prejudicial. No witnesses testified that Bryant ever brandished or dis-
played a gun, Cox testified that he never received the gun, and after
the brief references in Cox's testimony, the gun was not mentioned
again during the trial.

Bryant next contends that the district court erred by assessing him
a two-level enhancement under USSG § 2D1.1(b)(1) for possessing a
firearm. USSG § 2D1.1(b)(1) identifies weapon possession as a spe-
cific offense characteristic of a drug offense, and provides that "[i]f
a dangerous weapon (including a firearm) was possessed, increase by
2 levels." The district court's enhancement on this basis is reviewable
only for clear error.

The pre-sentencing report (PSR) stated that Bryant's involvement
in the crack conspiracy lasted from 1992 to 1994, J.A. at 609, and the
evidence at trial established that fact. The PSR also reported that dur-
ing that same period Bryant sold firearms:

          During [the time Bryant acted as a street-level distributor,
          he] also engaged in the illegal sale of firearms.. . . [Co-
          conspirator] Hargett specifically stated that he knew Darryl
          Bryant sold weapons. Further information about Darryl Bry-
          ant's activities involving firearms was provided by James
          Andre Moye who advised authorities that in 1993, he pur-
          chased two 9mm Glocks from Darryl Bryant for $150 each.
          In a May 1995 statement, Andre Cox recalled that he pur-
          chased 20 grams of cocaine base in 1993 and at that time,
          Darryl Bryant indicated that he could obtain 9mm weapons.
          Cox added that he knew at least two persons to whom Dar-
          ryl Bryant had sold weapons.

J.A. at 609. Defendant challenged the credibility of these witnesses
and submitted that there was no connection between the alleged
weapons activities and the alleged drug activity.

                    4
However, the probation officer responded that

          [t]he evidence reflects that the defendant, during his routine
          dealings as a drug distributor, possessed and indiscrimi-
          nately sold weapons to other drug dealers which they could
          in turn use in relation to these jointly undertaken drug traf-
          ficking activities. The probation officer views this as a sig-
          nificant connection between the weapons and the instant
          conspiracy.

J.A. at 618.

The evidence discussed in the PSR clearly demonstrated that the
defendant possessed and sold guns during the course of the drug con-
spiracy, and the connection to the conspiracy can be inferred from the
attempted sale to a co-conspirator. Moreover, at the sentencing hear-
ing, Officer Shaver testified that William Lovick, Bryant's cousin and
co-conspirator, "wrote in a letter that he and Mr. Bryant were engaged
with a gentleman by the name of Herman King, and that he used to
trade guns for cocaine to Herman King." J.A. at 505.2 Thus, the evi-
dence established a sufficient connection between the crack conspir-
acy and the gun(s) to justify the enhancement. Defendant certainly
cannot establish that it was "clearly improbable" that the guns were
connected to the drug conspiracy. See USSG§ 2D1.1 comment. (n.3).
Accordingly, Bryant's sentence is affirmed.3
_________________________________________________________________
2 Bryant now contends that the"he" in this sentence refers to Lovick,
not Bryant. Defendant apparently did not argue this ambiguity below,
however, and the statement, quoted in part at J.A. 507-08, can certainly
be fairly read to refer to Bryant, even if that is not the only reasonable
reading.
3 Defendant Bryant also asserts in his pro se supplemental brief that
there was insufficient evidence to support his conviction for conspiracy
with intent to distribute. This claim is frivolous. Numerous government
witnesses testified that Bryant obtained cocaine from a number of suppli-
ers -- sometimes through intermediaries -- and that Bryant and his cou-
sin Lovick resold that cocaine to other distributors down the distribution
chain. See, e.g., J.A. at 252-55 (testimony of Anthony Attmore); J.A. at
266-67 (testimony of Van Victor Cuthbertson); J.A. at 281 (testimony of
Torian Koonce); J.A. at 296-98 (testimony of Pal Harvey Moore); J.A.

                    5
Defendant Torrens contends that there was insufficient evidence to
support his conviction for conspiracy to possess with intent to distrib-
ute crack cocaine. He argues that he merely bought small quantities
of crack from the conspirators for personal use and never sold that
crack (although he admitted to selling other crack), and thus that he
was the object of the conspiracy, not a participant. The evidence at
trial, however, demonstrated that Torrens was purchasing from his co-
conspirators in amounts consistent with street-level dealing and that
he in fact engaged in such distribution. For example, the trial evi-
dence established that Torrens bought crack from a conspirator,
Misha Swindell, more than 20 times in one to seven gram quantities
between 1991 and 1994, J.A. at 151-53, and that Swindell believed
Torrens was reselling the crack, J.A. at 168, 151. 4 Moreover, there
was direct evidence that Torrens was indeed selling crack. In addition
to Torrens' own admission that he sold crack to a confidential infor-
mant in late 1993, J.A. at 397-98, William Lovick testified that he and
Torrens had a common distributor named Tommy Harper, who
worked for them selling crack. J.A. at 103. Witness Michael Andre
Anderson also testified that he bought $300 of crack from Torrens at
least once. J.A. at 210-11, 227.5
_________________________________________________________________
at 146, 148-51 (testimony of Misha Swindell); J.A. at 129-30, 132 (testi-
mony of Harry Brown); J.A. at 231-32 (testimony of Marquis Bryant);
J.A. at 173-74 (testimony of Anthony Henry); J.A. at 195-96 (testimony
of Andre Cox).

Additionally, Bryant claims ineffective assistance of trial counsel
because, he asserts, trial counsel failed to investigate and develop an alibi
defense. This claim is not cognizable on direct appeal because the record
is inadequately developed. See United States v. Gastiaburo, 16 F.3d 582,
590 (4th Cir. 1994) (holding that a claim of ineffective assistance of
counsel "should be raised by motion under 28 U.S.C. § 2255 in the dis-
trict court and not on direct appeal, unless it`conclusively appears' from
the record that defense counsel did not provide effective representation").
4 Swindell testified that Torrens"might come get a gram a day, he
might come get three grams tomorrow, Friday he might come get seven
grams." J.A. at 168. Swindell explained the frequency of transactions by
testifying that a gram is not a large quantity to sell: "You can sell that
and come right back." J.A. at 151.
5 At one point in Anderson's testimony when he was asked about his
purchase of crack from Torrens, Anderson referred to buying cocaine

                     6
The quantities of crack Torrens purchased were consistent with
street-level dealing, and the evidence established that he was in fact
a street-level dealer, as were most of his co-conspirators. Conse-
quently, there was sufficient evidence to support his conviction.6
Moreover, because Torrens' participation in the conspiracy was
equivalent to that of most of his co-conspirators-- who were also
street-level dealers -- he was not entitled to be sentenced as a "minor
participant" in the conspiracy.

For the foregoing reasons, we affirm the judgment of the district
court.

AFFIRMED
_________________________________________________________________
from Torian Koonce. However, it appears from the record that the refer-
ence to Koonce was either a slip of the tongue or a reporting error -- or
at least, that the jury could have so concluded. Anderson had testified,
just seconds earlier, that he had purchased cocaine from Torrens, J.A. at
210, and he responded just moments later to a question about the dates
of his cocaine purchase from Torrens, by confirming that he bought from
him in "'93 to '94." J.A. at 211.

6 Both Bryant and Torrens also claim that the district court abused its
discretion by asking government witness Anthony Attmore a few ques-
tions about his personal background and concluding the questioning by
stating, "Good luck, Mr. Attmore," because they believe that this ques-
tioning evidenced favoritism toward the government witness. J.A. at 262-
63. We do not perceive any favoritism of the government witness by the
district court, and -- in any event -- the defendants failed to object to
the district court's questioning below. Federal Rule of Evidence 614(c)
requires any objection to the court's interrogation of a witness to be
made during trial, and we have held that the failure to object at that time
precludes appellate review of the issue unless the"trial judge's com-
ments were so prejudicial as to deny a party an opportunity for a fair and
impartial trial." Gastiaburo, 16 F.3d at 589-90 (citation omitted). There
is certainly no evidence of such prejudice here.




                    7